                                                                                               Case 2:17-cv-00063-JAD-PAL Document 56 Filed 01/04/19 Page 1 of 3


                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                           4   RYAN D. HASTINGS
                                                                                               Nevada Bar No. 12394
                                                                                           5   rhastings@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           6   Las Vegas, Nevada 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           7
                                                                                               Facsimile:     (702) 538-9113
                                                                                           8   Attorneys for Blue Diamond Ranch Landscape
                                                                                               Maintenance Association
                                                                                           9
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                          10                                DISTRICT OF NEVADA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   THE BANK OF NEW YORK MELLON FKA                Case No. 2:17-cv-00063-JAD-PAL
                                                                                               THE BANK OF NEW YORK, AS TRUSTEE
                                                                                          12
                                                                                               FOR THE CERTIFICATEHOLDERS OF                  STIPULATION AND ORDER
                                                                                          13   THE CWALT, INC., ALTERNATIVE LOAN              EXTENDING BRIEFING
                                                                                               TRUST 2006-OC11 MORTGAGE PASS-                 [ECF 48]
                                                                                          14   THROUGH CERTIFICATES, SERIES 2006-
                                                                                               OC11,                                          (Second Request)
                                                                                          15                      Plaintiff,
                                                                                               vs.
                                                                                          16                                                      ECF Nos. 53, 56
                                                                                          17   4655 GRACEMONT AVENUE TRUST, an
                                                                                               unknown entity; BLUE DIAMOND RANCH
                                                                                          18   LANDSCAPE MAINTENANCE
                                                                                               ASSOCIATION, a Nevada non-profit
                                                                                          19   corporation,
                                                                                          20                        Defendants.
                                                                                               KENNETH BERBERICH AS TRUSTEE OF
                                                                                          21   4655 GRACEMONT AVENUE TRUST,

                                                                                          22                         Counter Claimant,
                                                                                               vs.
                                                                                          23

                                                                                          24   THE BANK OF NEW YORK MELLON FKA
                                                                                               THE BANK OF NEW YORK, AS TRUSTEE
                                                                                          25   FOR THE CERTIFICATEHOLDERS OF
                                                                                               THE CWALT, INC., ALTERNATIVE LOAN
                                                                                          26   TRUST 2006-OC11 MORTGAGE PASS-
                                                                                               THROUGH CERTIFICATES, SERIES 2006-
                                                                                          27
                                                                                               OC11,
                                                                                          28                      Counter Defendant.


                                                                                                                                            -1-
                                                                                               Case 2:17-cv-00063-JAD-PAL Document 56 Filed 01/04/19 Page 2 of 3


                                                                                           1                     STIPULATION AND ORDER EXTENDING BRIEFING

                                                                                           2          Defendant      Blue   Diamond     Ranch     Landscape       Maintenance   Association    (the
                                                                                           3   “Association”), Plaintiff The Bank of New York Mellon (the “Bank”), and Defendant Kenneth
                                                                                           4   Berberich, as Trustee of 4655 Gracemont Avenue Trust (collectively, the “Parties”), by and
                                                                                           5   through their respective counsel stipulate and agree as follows:
                                                                                           6          1.      The Bank filed its Motion for Summary Judgment in the above case on November
                                                                                           7   30, 2018, [ECF 48].
                                                                                           8          2.      The Association’s response to the Motion was due December 21, 2018.
                                                                                           9          3.      On December 21, 2018 the parties stipulated to extending the deadline for the
                                                                                          10                  Association’s response to the Motion until January 4, 2019. See ECF 53.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11          4.      The Association has requested and the Bank has agreed to extend the deadline for
                                                                                          12   the Association to file its response to the Bank’s Motion for Summary Judgment to and including
                                                                                          13   January 18, 2019.
                                                                                          14          5.      The Association’s counsel requests this extension due to recently substituting
                                                                                          15   in on the case for the Association on December 10, 2018 and currently awaiting the litigation
                                                                                          16   file from the Association’s prior counsel. This request is not intended to cause any delay or
                                                                                          17   prejudice to any party.
                                                                                                                                         ORDER
                                                                                          18

                                                                                          19     IT IS SO ORDERED, and the prior stipulation extending the deadline to January 4, 2019 [ECF
                                                                                                      IT IS SO ORDERED this ____ day of December, 2018.
                                                                                               No. 53] is DENIED as moot.
                                                                                          20
                                                                                                                                            _________________________________
                                                                                                                                                       _________ ____
                                                                                                                                                                    _ ___ _
                                                                                          21                                                _________________________________________
                                                                                                                                            U.S. Districtt Jud
                                                                                                                                                           Judge
                                                                                                                                                             dge Jenn
                                                                                                                                                                 Jennifer
                                                                                                                                                                    niiffer A. Dorsey
                                                                                                                                                     U.S. DISTRICT
                                                                                                                                            Dated: January   4, 2019 COURT JUDGE
                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27
                                                                                               -Signatures on next page--
                                                                                          28

                                                                                                                                                -2-
                                                                                               Case 2:17-cv-00063-JAD-PAL Document 56 Filed 01/04/19 Page 3 of 3


                                                                                           1                                                Stipulation and Order Extending Briefing
                                                                                                                                                   2:17-CV-00063
                                                                                           2

                                                                                           3   Agreed to by:
                                                                                           4
                                                                                               LEACH KERN GRUCHOW ANDERSON SONG                   Wright Finlay & Zak, LLP
                                                                                           5
                                                                                               /s/ Ryan D. Hastings                               /s/ Aaron D. Lancaster
                                                                                           6                                                      ___________________________
                                                                                               Sean L. Anderson, Esq.                             Aaron D. Lancaster, Esq.
                                                                                           7
                                                                                               Nevada Bar No. 7259                                Nevada Bar No. 10115
                                                                                           8   Ryan D. Hastings, Esq.                             7785 W. Sahara Avenue, #200
                                                                                               Nevada Bar No. 12394                               Las Vegas, NV 89117
                                                                                           9   2525 Box Canyon Drive                              Attorneys for The Bank of New York Mellon
                                                                                               Las Vegas, Nevada 89128
                                                                                          10   Attorneys for Defendant The Springs at
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                               Spanish Trail Association
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11

                                                                                          12
                                                                                               AYON LAW, PLLC
                                                                                          13
                                                                                               /s/ Luis A. Ayon
                                                                                          14   __________________________________
                                                                                               Luis A. Ayon, Esq.
                                                                                          15   Nevada Bar No. 9752
                                                                                          16   8716 Spanish Ridge Avenue, #115
                                                                                               Las Vegas, NV 89148
                                                                                          17   Attorneys for Kenneth Berberich, as Trustee of
                                                                                               4655 Gracemont Avenue Trust
                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                -3-
